    Case: 1:19-cv-01417 Document #: 54 Filed: 11/12/19 Page 1 of 6 PageID #:497




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 JAY ROSSI,                                                      Case No.: 19-cv-01417
                                  Plaintiff,
            v.
                                                                 Judge Manish S. Shah
  GENERAL NUTRITION CORPORATION and
  GRENADE ® USA, LLC                                             Magistrate Judge Susan E. Cox

                                  Defendants.


 GRENADE ® USA, LLC’s ANSWER TO GENERAL NUTRITION CORPORATION’S
                           CROSSCLAIMS

       NOW COMES Defendant GRENADE ® USA, LLC. (“defendant” or “GRENADE”), by

and through its attorneys, MORRISON MAHONEY LLP, and for its answer to General Nutrition

Corporation’s (“GNC”) Crossclaims, sets forth the following, upon information and belief:

       1.        Answering Defendant incorporates herein by reference all paragraphs of the

foregoing Answer to Plaintiff’s First Amended Complaint as though fully set forth at length herein.

ANSWER:          There is no allegation set forth in paragraph designated “1” of GNC’s Crossclaims

and requires no Answer from GRENADE.

       2.        Answering Defendant states these crossclaims against Defendant Grenade USA,

LLC.

ANSWER:          There is no allegation set forth in paragraph designated “2” of GNC’s Crossclaims

and requires no Answer from GRENADE.

       3.        Answering Defendant denies any and all liability to Plaintiff on the claims set forth

in his First Amended Complaint.

ANSWER:          There is no allegation set forth in paragraph designated “3” of GNC’s Crossclaims

and requires no Answer from GRENADE.
    Case: 1:19-cv-01417 Document #: 54 Filed: 11/12/19 Page 2 of 6 PageID #:498




       4.      However, should Plaintiff prevail on his claims, Answering Defendant avers that

any injury to Plaintiff—the existence of which Answering Defendant denies—was exclusively,

primarily, and/or jointly and severally caused by the actions of Defendant Grenade USA, LLC.

ANSWER:        GRENADE denies the allegations contained in paragraph designated “4” of GNC’s

Crossclaims.

       5.      Answering Defendant further avers that Defendant Grenade USA, LLC is liable to

Plaintiff, jointly and severally liable to Plaintiff, and/or liable over by way of contribution and/or

indemnification to Answering Defendant for any and all damages or other relief awarded to

Plaintiff against Answering Defendant in this matter.

ANSWER:        GRENADE denies the allegations contained in paragraph designated “5” of GNC’s

Crossclaims.

       6.      Answering Defendant further avers that Defendant Grenade USA, LLC is liable to

it for contractual indemnification.

ANSWER:        GRENADE denies the allegations contained in paragraph designated “6” of GNC’s

Crossclaims.

       7.      In October 2015, Answering Defendant and Defendant Grenade USA, LLC entered

into a Purchasing Agreement.

ANSWER:        GRENADE admits the allegations contained in paragraph designated “7” of GNC’s

Crossclaims.

       8.      Paragraph 9 of the Purchasing Agreement contains an indemnity provision which

states, among other things, that Defendant Grenade USA, LLC is to “defend, indemnify, and hold”

GNC harmless “from and against all claims, expenses, liabilities, losses, and damage, including

reasonable attorneys’ fees, resulting from, or arising in connection with . . . (i) the failure of the



                                                  2
    Case: 1:19-cv-01417 Document #: 54 Filed: 11/12/19 Page 3 of 6 PageID #:499




Products to conform in any respect to the representations and warranties contained in any part of

this Agreement, (ii) the failure of the Products to meet label claims or [GNC’s] quality control

standards, [and] (iii) the promotion, sale, purchase, resale, or use of the Products or any litigation

or threatened litigation based thereon.”

ANSWER:        GRENADE admits the allegations contained in paragraph designated “8” of GNC’s

Crossclaims.

       9.      An Addendum to the Purchasing Agreement identified the product at issue in this

litigation as being subject to the Purchasing Agreement, including the indemnity provision.

ANSWER:        GRENADE admits the allegations contained in paragraph designated “9” of GNC’s

Crossclaims.

       10.     The Purchasing Agreement also required Defendant Grenade USA, LLC to procure

insurance and identify Answering Defendant as an additional insured.

ANSWER:        GRENADE admits the allegations contained in paragraph designated “10” of

GNC’s Crossclaims.

       11.     Answering Defendant has demanded Defendant Grenade USA, LLC to defend and

indemnify it in this matter pursuant to the Purchasing Agreement.

ANSWER:        GRENADE admits the allegations contained in paragraph designated “11” of

GNC’s Crossclaims.

       12.     To date, Defendant Grenade USA, LLC has refused to do so, thereby breaching the

Purchasing Agreement and causing Answering Defendant to suffer damages, including but not

limited to incurring attorneys’ fees.

ANSWER:        Given the allegations by Plaintiff in his First Amended Complaint that he relied

upon GNC’s representation of the subject product at the time of purchase, and the spoliation of



                                                  3
    Case: 1:19-cv-01417 Document #: 54 Filed: 11/12/19 Page 4 of 6 PageID #:500




evidence by GNC, GRENADE has taken GNC’s demand of defense and indemnification under

review and will issue a response to GNC’s tender demand once a review of the appropriate

documents and information is considered. At this time, GRENADE has not denied or accepted

GNC’s tender demand, but denies the allegations contained in paragraph designated “12” of

GNC’s crossclaims that GRENADE as “refused” to defend and indemnify GNC in this matter.

                                  AFFIRMATIVE DEFENSES

       Without prejudice to its denials or other statements in its crossclaims, Defendant,

GRENADE, for its separate and affirmative defenses to GNC’s crossclaims, states as follows:

              FIRST AFFIRMATIVE DEFENSE TO GNC’S CROSSCLAIMS

   1. Pursuant to the allegations in the First Amended Complaint, Plaintiff relied upon GNC’s

       representation of the subject Product at the time of purchase.

             SECOND AFFIRMATIVE DEFENSE TO GNC’S CROSSCLAIMS

   2. GNC lost and/or destroyed the subject product returned to them by plaintiff resulting in

       spoliation of evidence under Illinois law.

       WHEREFORE,            Defendant     GRENADE         demands      judgment     dismissing   the

Defendant/Cross Claimant, General Nutrition Corporation’s crossclaims, together with interest,

costs of suit, attorneys’ fees and all other relief that the Court deems just and equitable.

                                         JURY DEMAND

       Defendant GRENADE demands trial by jury of 12 on all issues so triable.




                                                  4
   Case: 1:19-cv-01417 Document #: 54 Filed: 11/12/19 Page 5 of 6 PageID #:501




DATED:     November 12, 2019

                               Respectfully submitted,

                               SWANSON, MARTIN & BELL, LLP
                               Attorneys for GRENADE USA, LLC


                               By:    /s/ Natalie J. Eschbach
                                      Catherine Basque Weiler
                                      cweiler@smbtrials.com
                                      Natalie J. Eschbach
                                      neschbach@smbtrials.com
                                      330 N. Wabash # 3300
                                      Chicago, Illinois 60642
                                      Phone: 312-321-9100

                                      MORRISON MAHONEY LLP
                                      Attorneys for GRENADE USA, LLC
                                      Arthur J. Liederman (AL 0227)
                                      aliederman@morrisonmahoney.com
                                      (To Be Admitted Pro Hac Vice)
                                      Nicole M. Battisti (NB 7583)
                                      nbattisti@morrisonmahoney.com
                                      (To Be Admitted Pro Hac Vice)
                                      Wall Street Plaza
                                      88 Pine Street, Suite 1900
                                      New York, NY 10005
                                      Phone: 212-825-1212




                                         5
    Case: 1:19-cv-01417 Document #: 54 Filed: 11/12/19 Page 6 of 6 PageID #:502




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of November, 2019, Grenade USA, LLC’s Answer to

General Nutrition Corporation’s Crossclaims were served to the following counsel via electronic

mail:


Attorney for Plaintiff
James C. Vlahakis
Sulaiman Law Group, Ltd.
2500 S. Highland Avenue, Suite 200
Lombard, IL 60148
jvlahakis@sulaimanlaw.com

Attorney for GNC
Christopher Sean Hennessy
Cozen O’Connor
123 N. Wacker Drive, Suite 1800
Chicago, IL 60606
chennessy@cozen.com


                                                   /s/ Natalie J. Eschbach
                                                   Natalie J. Eschbach




                                              6
